 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   SHARON LAHEY
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8963
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8
                                         UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10
                                             SACRAMENTO DIVISION
11

12
      RONDA LEE LENOX,                                  No. 2:19-cv-01195-DMC
13
                            Plaintiff,
14
      v.                                               STIPULATION AND ORDER FOR
15                                                     EXTENSION OF TIME TO
      ANDREW SAUL,
      Commissioner of Social Security,                 RESPOND TO PLAINTIFF’S
16
                                                       MOTION FOR SUMMARY
17                          Defendant.                 JUDGMENT

18

19
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that with the Court’s approval, Defendant’s time for responding to Plaintiff’s
21
     Motion for Summary Judgment be extended from Monday, February 24, 2020 to March 5, 2020.
22
     This is Defendant’s first stipulated request for an extension and there have been no other
23
     extensions in this matter.
24
              Good cause exists for this request. Defendant respectfully requests this additional time
25
     because the assigned Defense counsel has been out of the office with illness and is a newer
26
     attorney to the office and therefore subject to a more intensive internal review. A ten (10) day
27
     extension will give sufficient time for the assigned attorney to complete the response to Plaintiff’s
28
     Stipulation for Extension of Time                                          Case No. 2:19-cv-01195-DMC
 1   Motion for Summary Judgment and for the undersigned attorney for Defendant to review that

 2   brief and file it. Counsel apologizes to the Court for any inconvenience caused by this delay. All

 3   other dates in the Court’s Scheduling Order shall be extended accordingly.

 4
                                                  Respectfully submitted,
 5

 6                                                CERNEY, KREUZE & LOTT

 7   DATE: February 19, 2020                  By: s/ Shellie Lott
                                                  SHELLIE LOTT
 8                                                Attorney for Plaintiff
                                                  (as authorized by email)
 9

10
                                                  McGREGOR W. SCOTT
11                                                United States Attorney

12   DATE: February 19, 2020                  By: s/ Daniel P. Talbert
                                                  DANIEL P. TALBERT
13

14                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
15
     OF COUNSEL:
16   Oscar Gonzalez de Llano
     Assistant Regional Counsel
17
     Social Security Administration, Region IX
18

19

20
21

22

23

24

25

26
27

28
                                                     2
      Stipulation for Extension of Time                                       Case No. 2:19-cv-01195-DMC
 1                                       ORDER

 2

 3   APPROVED AND SO ORDERED:

 4

 5            Dated: February 20, 2020
                                            ____________________________________
 6                                          DENNIS M. COTA
                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     Stipulation for Extension of Time                       Case No. 2:19-cv-01195-DMC
